DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-5, 7, 8, and 10-13 are pending in this application.
Cancellation of claims 6 and 9 is acknowledged.
Claims 1-5, 7, 8, and 10-13 are examined.


Claim Interpretation
Claim 11 recites, “The aqueous patch according claim 1, which further comprises one or more ingredient(s) selected from water, polyacrylic acid or a salt thereof, a cellulose derivative, a cross-linking agent, a humectant, and a pH regulator in the pasty preparation.”  The phrase “one or more ingredients” is interpreted to include multiple embodiments, e.g., where one listed ingredient is present, where two of the listed ingredients are present, etc.  Claims 12 and 13 depend from claim 11, and do not explicitly require the particular presence of any the ingredient(s) listed.  Accordingly, the interpretation of “one or more ingredients” applied to claim 11 is also applied to dependent claims 12 and 13.
Withdrawn Rejections
The rejection of claims 1-4 and 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki is withdrawn in view of Applicant’s amendment to independent claim 1.

The rejection of claims 1-5 and 10-13 under 35 U.S.C. 103 as being unpatentable over Sasaki is withdrawn in view of Applicant’s amendment to independent claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 28 December 2020:
Claims 1-5, 7, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (“Sasaki”, US Patent 5,776,484, cited by Applicant in IDS filed 20 June 2019) in view of Cody et al. (“Cody”, US Patent 5,807,568) and Tani (US 2016/0136277, cited by Applicant in IDS filed 16 April 2020).
2 in both plasters (oily compositions) and poultices (aqueous compositions) (e.g., col. 3, lines 42-45; col. 5, lines 12-15), and also exemplifies an amount of S-(+)-flurbiprofen of 2 wt% in a plaster base (Table 1).  Therefore, the ordinarily skilled artisan would recognize the amount of S-(+)-flurbiprofen may be varied within the preparation (whether plaster or poultice) to amounts overlapping those of the claimed invention, absent evidence to the contrary.
Sasaki does not specifically teach the inclusion of a water-soluble organic amine in the preparation, or the weight ratio of the water-soluble organic amine relative to the enantiomer of the drug.
Cody is in the field of flurbiprofen-containing compositions for topical administration (e.g., abstract) and teaches adjusting the pH of the composition with pH adjusting agents such as diisopropanolamine, diisopropylamine, triethanolamine, diethylamine, and trimethylamine improves the diffusion of flurbiprofen through the skin (e.g., col. 2, line 64 – col. 3, line 11; col. 5, lines 59-63).  Cody teaches useful forms of 
Tani teaches a water-based patch that contains ketoprofen (another arylalkanoic acid, chemically related to flurbiprofen) that provides high transdermal absorbability of the ketoprofen (e.g., abstract).  Tani teaches that, when a solubilizer containing a hydroxyl group is present, the carboxylic acid group of ketoprofen reacts with the hydroxyl group, resulting in low storage stability (e.g., paragraph [0004]), but that this problem is solved by using an amine as the solubilizer (e.g., paragraphs [0017]-[0019]).  The patch comprises an amine, which serves as a solvent capable of dissolving a large amount of ketoprofen (e.g., paragraphs [0016]-[0017]).  Examples of the amine include monoethanolamine, diethanolamine, triethanolamine, diisopropanolamine, and triisopropanolamine; diisopropanolamine is particularly preferred (e.g., paragraph [0030]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include an organic amine such as named above in the preparation of Sasaki; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the addition of said amine to flurbiprofen provides the benefits of improves the diffusion of flurbiprofen through the skin, as taught by Cody.  Additionally, since Tani teaches the transdermal absorbability of the similar compound ketoprofen is improved by the addition of an amine, the skilled artisan would be further motivated to include the amine in the composition of Sasaki, with a reasonable expectation of success.  
prima facie case of obviousness exists.  See 2144.05 I.
Regarding claim 8, Tani teaches the added amount of amine is more preferably in the range of 1 to 5% by weight (e.g., paragraph [0031]).

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.  
In response to applicant's arguments against the references individually (in this case, that Cody and Tani do not disclose using one enantiomer of a drug, or that Cody does not teach a weight ratio of amine to drug), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145 IV.  Cody and Tani need not specifically teach an enantiomer, as this is already taught by Sasaki; even so, Cody teaches enantiomers of flurbiprofen (e.g., col. 4, lines 37-43).  Additionally, Cody need not specifically teach the weight ratio of amine to drug, as this is taught by Tani.
Applicant also argues Sasaki fails to provide motivation for a person having ordinary skill in the art to incorporate an ingredient for improving the skin permeability of 
Applicant then argues, “it is not necessary in Cody to include the pH adjusting agent if the pH of the composition is within the recited range without such an agent.”  However, Applicant provides not explanation as to how Cody arrives at such a pH “without such an agent”, and thus this argument is not persuasive.  
Applicant also argues Cody teaches use of either sodium hydroxide or an amine as the pH adjusting agent, while the instant specification demonstrates “significantly poor drug stability and formulation properties” for composition with sodium hydroxide, as compared to examples comprising a water-soluble organic amine.  This argument is not persuasive because the rejection is not based on Cody alone, or Sasaki in view of Cody alone, but rather Sasaki in view of Cody and Tani.  Since Tani teaches improved results are to be expected when using an organic amine such as diisopropylamine compared to hydroxyl-containing solubilizers, improved results when using water-soluble organic amine as solubilizer are neither surprising nor unexpected.
Applicant further argues the claimed invention solves the technical problems associated with providing that can stably comprise and maintain a drug in a formulation at a high concentration by using only one of enantiomers of a drug, not a racemate, in 
This argument is not persuasive.  The data in the specification has been fully considered, but is not persuasive.  The data in the specification shows improved results for the particular combination of S-Flurbiprofen, or R-Flurbiprofen, in combination with the organic amines diisopropanolamine, triethanolamine, and/or triethylamine, in ratios of amine/drug within 0.25 to 5.  However, the claims, as a whole, are not limited to such combinations, but rather may comprise an enantiomer of any drug, and any water-soluble organic amine.  Since chemical compounds, such as drugs claimed here, are highly variant in both structure and properties (note the instant specification teaches the drug may be as varied as to also include hormones, disinfectants, etc.; e.g., see as-filed specification, page 10), it is not clear if the probative value for the drugs tested may be extended to the full scope of drugs claimed (i.e., an enantiomer of any drug).  Additionally, since the water-soluble organic amines claimed are highly varied in both structure and properties (e.g., methylamine contains a single methyl group, and is a gas at room temperature, while diisopropanolamine contains two hydroxyl-containing isopropyl groups, and is a solid at room temperature), it is not clear if the probative 
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Allowable Subject Matter
To arrive at claimed allowable subject matter, the Examiner suggests Applicant amend independent claim 1 to include the limitations wherein the drug is one or more selected from the group consisting of flurbiprofen, ketoprofen, and ibuprofen, and wherein the water-soluble organic amine is one or more selected from the group consisting of diisopropanolamine, monoethanolamine, diethanolamine, triethanolamine, and triethylamine.


Drawings
In response to Applicant’s comments regarding the Drawings filed with the application on 11 April 2019, it is noted that the Office of Patent Application Processing (OPAP) performs an initial review of drawings in new utility and plant patent applications to determine whether the drawings can be effectively scanned for publication purposes. The standard of review employed by OPAP is such that most drawings, including those that have been indicated by applicant to be "informal drawings," will be acceptable. If the drawings are not acceptable, OPAP will object to the drawings and notify applicant 



Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611